DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2-26-21 have been fully considered but they are not persuasive.

In an attempt to clarify the Examiners position, the Examiner would like to direct the Applicants attention to Claim 11, as the Examiner believes this is the most direct approach to clarifying the rejection.  Wojcik is relied upon for disclosing “a battery module comprising a battery and operable to provide power to the charging mat module and to receive power to charge the battery; and a cord module comprising a power converter circuit and a cord configured to connect to an external power source, the cord module operable to provide power to the charging mat module or the battery module”.  Wojick’s device which is disclosed in Figure 10, and further seen stacked in figures 11-12, are a Battery module, a cord module (Fig 12, Element 1140 where the cord is attached), AND Charging mat.  All of these are limitations are met by the stacks seen in figures 11-12, as they perform all the requirement.  As they are a battery module and meet the limitations required by the battery module as claimed.  They are a cord module, as seen in figure 12, they accept a cord for external power, and meet the limitations required by the claim.  And further are a charging mat, as they have a surface designed to perform as a mat, and meet the limitations required by the claim.

In response to “Comment on the Advisory Action”, the Examiner is not, and was not, attempting to mischaracterize the Applicants arguments, the Examiner is genuinely becoming further confused as to rd paragraph of “Drawings”, the Applicant states that the Battery Module is Element 406 in figure 6.  This appears to be a hashed out cellular telephone, which the Examiner agrees is a battery module, as it fits a reasonable interpretation (not illustrated in figure 7).  Battery Module rests upon Element 404, which is the Charging Mat (or 440 in Figure 7).  Charging mat rest upon 408, which is the Cord Module (Or 444 in figure 7, now referred to as “The Base”).  Claim 11, states a first configuration wherein “the charging mat module is stacked on top of the battery module and receives power from the battery module;”.  The figures do not show this configuration, Nor does the specification disclose how the charging mat receives power from the Battery module (cellular telephone).  A Battery module, which in this case appears to be a Cellular phone which is commonly known to receive charge, is not known to readily transmit charge, as the claim requires.  The Examiner is not finding consistence’s in the Applicants drawings and descriptions, which are now becoming evident in the light of the arguments.  Written description and enablement requirements are necessary for one having ordinary skill to make and use the disclosed invention, and as it is now clear to the Examiner that the Application lacks the written description requirement, an appropriate rejection towards this will be detailed below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1-10, lack written description requirements, as the Claims state “ the charging mat module is operable when any one of the power input modules is attached to a bottom of the charging mat module”.  The battery module, which only appears in figure 6, element 406, is stacked on top of the charging mat.  It is further unclear how the battery module, which is illustrated as a cellular telephone (not limited to), is capable of being a power input, as there is no explanation or illustration of how it electrically connects to provide power.  It is further unclear how the charging mat receives power from the power input modules (defined as the battery module and/or cord module), as there is no explanation or illustration of how it electrically connects to provide power.  
Additionally, the “base module”, which is only identified in the specification as Element 444 of figure 7, appears to be a similar component as cord module, Element 408 in figure 6.  Claims 1-10 have both a ‘base module’ and ‘cord module’ claimed, which is not illustrated in the figures, and does not appear to be supported in the specification.  Examiner suggest, from Applicants paragraph 24, that “a stand” should be used in place of the claimed ‘base module’.  
Claims 11-19 lack written description requirements, as “a battery module comprising a battery and operable to provide power to the charging mat module and to receive power to charge the battery” and “the charging mat module is stacked on top of the battery module and receives power from the 

Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without detailed explanation and/or illustration of how the components (battery module and cord module) are capable of being interchangeably connected to provide power to the charging mat, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The Claims disclose three separate components, “cord module”, “charging mat” and “battery module”.  The “cord module” and the “battery module” are both claimed as being capable/configurable to provide power to the “charging mat”, however there is no disclosure as to how they are electrically connected to perform this. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Wojcik et al (USPUB 2015/0194839).

As to Claim 11, Miller discloses a stackable mobile device charger, comprising: a charging mat module operable to provide power to a load (Paragraph 43).  Miller does not expressly disclose a battery module comprising a battery and operable to provide power to the charging mat module and to receive power to charge the battery; and a cord module comprising a power converter circuit and a cord configured to connect to an external power source, the cord module operable to provide power to the charging mat module or the battery module.  Wojcik discloses a battery module comprising a battery and operable to provide power to the charging mat module and to receive power to charge the battery; and a cord module comprising a power converter circuit and a cord configured to connect to an external power source, the cord module operable to provide power to the charging mat module or the battery module (Figure 10, Element 1030 and 1040) (further seen stacked in figures 11-12, are a Battery module, a cord module (Fig 12, Element 1140 where the cord is attached), AND Charging mat.  All of these are limitations are met by the stacks seen in figures 11-12, as they perform all the requirement.  As they are a battery module and meet the limitations required by the battery module as claimed.  They are a cord module, as seen in figure 12, they accept a cord for external power, and meet the limitations required by the claim.  And further are a charging mat, as they have a surface designed to perform as a mat, and meet the limitations required by the claim.).  The combination of Miller and Wojcik disclose wherein the charger comprises at least three configurations in which the charging mat module is operable, the configurations comprising: a first configuration wherein the charging mat module is stacked on top of 
As to Claim 12, Miller and Wojcik disclose the stackable mobile device charger of claim 11, wherein the cord of the cord module is retractable (Miller Paragraph 51). 
As to Claim 13, Miller and Wojcik disclose the stackable mobile device charger of claim 11, wherein the cord of the cord module comprises a USB connector, and the cord module is configured to receive power from a USB port (Miller Paragraph 51). 
As to Claim 14, Miller and Wojcik disclose the stackable mobile device charger of claim 11, wherein the cord of the cord module comprises an electrical plug and the cord module is configured to receive power through a household power outlet (Miller Paragraph 3 and 51). 
As to Claim 15, Miller and Wojcik disclose the stackable mobile device charger of claim 11, further comprising a secondary coil configured to allow the battery module to receive power from an inductive mobile device charger (Wojcik Paragraph 75). 

As to Claim 17, Miller and Wojcik disclose the stackable mobile device charger of claim 16, wherein the inductive charging circuit comprises a controller circuit configured to receive communications from the mobile device requesting an amount of power needed (Miller Paragraph 14 and Wojcik Paragraph 43). 


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Wojcik in view Gudan et al. (USPUB 2016/0196455).


As to Claim 18, Miller and Wojcik disclose the stackable mobile device charger of claim 17, but do not expressly disclose wherein the communications from the mobile device are accomplished through backscatter modulation.  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Gudan’s communication method, and add it to the system of Miller and Wojcik, as it allows for communication using low power, therefore extending the batteries charge.
As to Claim 19, Miller and Wojcik disclose the stackable mobile device charger of claim 17, but do not expressly disclose wherein the communications from the mobile device are 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ROBERT GRANT/Primary Examiner, Art Unit 2859